internal_revenue_service number release date index nos department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc ita plr-166958-02 date date taxpayer1 taxpayer2 state x s-firm date1 date2 date3 date4 year1 dollar_figurea dollar_figureb dear this responds to your letter of date on behalf of taxpayer1 and taxpayer2 collectively taxpayers requesting a ruling pursuant to sec_301_9100-1 and -3 for an extension of time to execute a consent_dividend election under sec_565 for the year ended date1 taxpayer1 is a holding_company taxpayer1 owns of the shares of taxpayer2 taxpayer2 holds manages and occasionally buys sells investments in marketable_securities taxpayer2 also owns directly or indirectly of the shares of certain operating subsidiaries its primary subsidiary is an taxpayers and their subsidiaries file a consolidated federal_income_tax return taxpayer1 is the common parent of the consolidated_group for the year ended date1 and for several prior years both taxpayers met the definition of a personal_holding_company in sec_542 taxpayer1's consolidated_group was considered an ineligible affiliated_group under sec_542 accordingly each member of the group was tested separately for purposes of determining personal_holding_company status taxpayers have historically recognized their personal_holding_company status each year and properly completed and filed form ph with their federal returns taxpayer1 has engaged s-firm a public accounting firm to prepare its federal_income_tax returns and advise it on tax matters for many years as part of its engagement s-firm has calculated the amount if any of taxpayers’ potential undistributed personal_holding_company phc income each year it has been taxpayers’ consistent practice and intention each year to make actual dividends if such dividends were required in the full amount necessary to eliminate its estimated undistributed phc income for the year it has been taxpayer2's consistent practice and intention each year to make consent dividends in the full amount that was required to eliminate the excess of any actual undistributed phc income over estimated undistributed phc income for the year all prior consent_dividend elections have been timely filed s-firm prepared taxpayer1's year1 consolidated federal return including schedule ph for taxpayers and determined that neither company had any undistributed phc income as of date1 taxpayer1 timely filed its original year1 federal return with the i r s in by the extended due_date of date2 taxpayer1 reported a consolidated_net_operating_loss nol for the year taxpayer1 elected to carry back the nol under sec_172 and filed form_1139 to request a refund of federal income taxes paid in prior years the refund was received on or about date3 shortly after receiving the refund taxpayer1 determined that the consolidated nol reported in its original year1 federal return was overstated by dollar_figurea taxpayer1 discovered the overstatement during a post-filing reconciliation of its financial statement tax provision to its tax_return the overstatement above was caused by the incorrect tax treatment of a loss recorded by taxpayer2 under statement of financial_accounting standard sfas no accounting for derivative instruments and hedging activities taxpayer2 adopted sfas no in year1 and was required to record a book loss related to a decline in value of certain financial instruments this was an unrealized_loss that was not deductible in year1 for tax purposes however s-firm inadvertently failed to reverse the loss when it prepared the original year1 federal return the primary cause of the oversight by s-firm was the fact that the type of loss at issue was new for year1 prior to adopting sfas no taxpayer2 did not record book gains and losses related to unrealized changes in the value of its financial instruments thus adjustments were not needed for this in past years on date3 taxpayer1 voluntarily amended its year1 federal return via form 1120x it also amended its year1 nol_carryback on form_1139 and remitted the additional income_tax due with the return the increase to income from the reversal of taxpayer2's sfas no book loss was the only adjustment in the amended_return the adjustment above caused taxpayer2 to have dollar_figureb of undistributed phc income as of date1 the taxpayers were not able to execute a consent_dividend election to eliminate this undistributed phc income because the consent_dividend election was required to be made by the date2 extended due_date of the original return accordingly pursuant sec_301_9100-1 and sec_301_9100-3 the taxpayers request an extension of time to execute a consent_dividend election under sec_565 for the year ended date1 in an amount sufficient to eliminate taxpayer2's dollar_figureb of undistributed phc income sec_565 provides if any person owns consent_stock as defined in subsection f in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such corporation in accordance with regulations prescribed by the secretary to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in subsection b constitute a consent_dividend for purposes of sec_561 relating to the deduction for dividends_paid sec_301_9100-3 of the regulations generally provides extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to include an election whose deadline is prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides in part that requests for relief will be granted when the taxpayer provides evidence including affidavits described in paragraph e of this section to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that except as otherwise provided in paragraphs b i through iii of that section a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before failure to make the regulatory election is discovered by the irs or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election the affidavits presented show that taxpayers acted reasonably and in good_faith having relied on s-firm to prepare their year1 federal_income_tax return and calculate the amount it any of their undistributed phc income for the year s-firm was competent to render advice on these matters and was aware of all relevant facts however hindsight indicates that the oversight in the original return to the sfas no loss was an honest and inadvertent mistake by s-firm sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 of this chapter and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief in connection with hindsight if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight in the present case taxpayers are not attempting to alter a return position taken for which a penalty has been or could be imposed under sec_6662 further taxpayers were not informed of the need to make the election under sec_565 of the code and so did not make any conscious choice as to whether or not to make the election in addition there is no indication that taxpayers are using hindsight as defined above in requesting this relief this request for relief was promptly submitted two months after taxpayers discovered the error in their original return no facts have occurred or changed since the due_date for making the consent_dividend election that make the election more advantageous to taxpayers now sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment in the present case granting the relief requested will not prejudice the interests of the government under the given criteria taken together the disclosed circumstances indicate that the omission taxpayers now seek to correct originated from an honest mistake on the part of their tax advisors and not from a desire to avoid taxes granting this application will not prejudice the interests of the government accordingly the consent of the commissioner is hereby granted for an extension of time to file the forms necessary to make the sec_565 consent_dividend election for the tax_year at issue as requested this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the returns schedules and forms filed in connection with making the election under sec_565 when such forms are filed no opinion is expressed as to the application of any other provision of the code or the regulations which may be applicable under these facts this office makes no determination of the taxpayers’ status as phcs and relies on the determination of status as represented in taxpayers’ application_for relief this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that a private_letter_ruling may not be used or cited as precedent sincerely yours lewis fernandez acting associate chief_counsel income_tax accounting by thomas d moffitt thomas d moffitt chief branch
